DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, 17, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2018/0049761 A1, the PgPub of Bashir is relied it is noted the Patent US 10,123,814 may be referred to for clearer drawings) in view of Don Michael (US 2011/0077619 A1) and Nool et al. (US 2005/0004594 A1).
With regard to claim 1, Bashir et al. teach a catheter system for treating thromboembolic conditions comprising: and an infusion basket catheter component including a catheter component (Fig. 7 member 720) and an infusion basket component (Fig. 7 member 706), the catheter component comprises an expandable lumen and a proximal end that terminates in a luer connector (Fig. 7 catheter 720 is flexible which would allow it to flex and compress and expand, Fig. 14 connector 800), the infusion basket component comprises a shaft comprising a wall with an inner surface and an outer surface and a lumen extending between a distal end and a proximal end and defining a longitudinal axis, a plurality of helical cuts along a portion of the shaft between the inner and outer 2133272052Application No. 17/159,4353Amendment dated April 25, 2022Response to Office Action dated: January 24, 2022surface of the wall forms a plurality of tines (see Figs. 9, 11, and 12 showing cuts forming the individual tines 707b, Fig. 12 shows how the tines can be spiraled/helical), the proximal end of the shaft is uncut (see Figs. 9 and 11 in the area of 707a the shaft is uncut); and a plurality of tubes are melted together and to an outside of the shaft at the uncut proximal end of the shaft (Figs. 10 and 11 the tines are inserted into tubes 708/709, regarding limitations to the tubes being melted the applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113.).
Bashir et al. teach such an expandable member for treating thrombus may be delivered through a sheath ([0042], [0055]) but does not disclose a balloon component as recited.  However, Don Michael teaches a balloon component comprising a lumen having a proximal region and a distal region (Fig. 3 member 68); and an infusion basket component (Fig. 6 member 601 and 620), wherein: the balloon component includes: a balloon catheter shaft which surrounds the infusion basket catheter component (the baskets are introduced and removed through the balloon catheter, Figs. 1, 2, 6, [0032], [0043]), and a balloon assembly located in proximity to the infusion basket catheter component and exterior to the balloon catheter shaft, the balloon assembly being configured such that, once inflated, the balloon assembly can occlude blood flow in a vessel of interest, the infusion basket catheter component is configured to move through the balloon catheter shaft, enabling the infusion basket catheter component to be removed through the balloon catheter shaft when the balloon assembly is in an inflated and deflated state (Fig. 6 member 72, [0032], [0043], [0046]);  providing a balloon inflation port and a suction point port for aspiration of a thrombus within the vessel of interest (balloon is necessarily inflated and occlusive material is suctioned, [0048], occlusive material can be treated with drugs [0041]). It would have been obvious to a person having ordinary skill in the art before the effective filing date to deliver the basket of Bashir with a balloon catheter as provided by Don Michael as the balloon is effective for blocking blood flow during treatment of the occlusion to prevent occlusive material from spreading ([0039], [0040]) and to use suction as this is beneficial for removing debris and allowing it to be analyzed ([0041]).  The balloon catheter as provided by Don Michael would provide a suitable sheath for delivery of the basket of Bashir et al.  
Bashir et al. and Don Michael include suction and inflation but do not explicitly show the arrangement of the ports together within the luer connector.  However, Nool et al. teach a system for removing emboli in which a suction lumen is integrated along with a catheter with a balloon and basket to eliminate trauma to the vessel wall and prevents the filter from being fully clogged ([0089], Fig. 17 lumen 166 for delivering the basket, lumen 164 for inflation, lumen 168 for aspiration, Fig. 16 shows the luer connected to the ports).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to use an aspiration lumen and to incorporate the aspiration lumen and inflation lumen into a connector in Bashir et al. as Nool et al. teach aspiration is beneficial for removing the emboli to prevent the basket from becoming clogged and reduces trauma to the patient.  This ensures that all the embolic material is removed and is not dislodged and transferred elsewhere in the body.
With regard to claim 2, see Bashir et al. see Figs. 7, 10, and 11 which show the tines within the tubes forming the plurality of limbs, the tines are not connected between the ends, and the distal ends are attached together.
With regard to claim 3, see [0047] and [0053]-[0054].
With regard to claims 4 and 5, see [0047], in the relaxed state the arms lay flat which would form a closed state and then expand such that the arms bow outwards as the distal end is moved proximally which reduces the length of the basket.
With regard to claim 6, see [0052], basket is made of nitinol.
With regard to claim 7, see at least [0052] regarding the material of the shaft which is the same as the basket material.  
With regard to claim 8, the applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113.  The resultant product is the same if the cuts are made by a laser or other means.
With regard to claims 9 and 10, see Fig. 12.  If this is not found to show the rotation as claimed, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have the cuts extend as recited as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claims 12-14, see [0049], Fig. 7 ports 710. 
With regard to claim 17, as combined with Don Michael, the balloon is necessarily compliant as it inflates and necessarily includes an inflation lumen, as combined with the overall device the suction lumen would also run through the balloon as the balloon is provided around the end of the catheter.
With regard to claim 18, see the rejection to claim 1 above regarding the balloon as provided by Don Michael.
With regard to claim 20, Bashir et al. and Don Michael do not disclose the specific size of the balloon and basket.  As combined the area between the basket and balloon changes as the balloon is inflated prior to the basket being pushed out.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to size the components to achieve the area claimed as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  On of ordinary skill in the art would be able to size the balloon as desired to have sufficient pressure for retention in the vasculature and understand the basket needs to be of such a size that it can fit within the vasculature and the balloon.
 	With regard to claim 21, see Figs. 7 and 8 lumen in 722 and 720.
With regard to claim 22, the lumen within 722 receives guidewire 712, the lumen within 720 is capable of extracting a clot.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2018/0049761 A1, the PgPub of Bashir is relied it is noted the Patent US 10,123,814 may be referred to for clearer drawings), Don Michael (US 2011/0077619 A1), and Nool et al. (US 2005/0004594 A1) as applied to claim 1 above, and further in view of Parodi (US 6,206,868).
With regard to claim 19, Bashir et al. as combined with Don Michael teach a device substantially as claimed but are silent as to the material of the balloon.  However, Parodi teach a balloon which is used to retain a catheter while delivering a basket may be made of polyurethane (Figs. 3-5, balloon 42/55, Col. 6 lines 7-13).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to use polyurethane in Bashir et al. and Don Michael as Parodi teaches this material is suitable for use in the body and would yield the same predictable result.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2018/0049761 A1, the PgPub of Bashir is relied it is noted the Patent US 10,123,814 may be referred to for clearer drawings), Don Michael (US 2011/0077619 A1), and Nool et al. (US 2005/0004594 A1) as applied to claim 1 above, and further in view of Vale et al. (WO 2018/033401 A1).
With regard to claim 28, Bashir et al. as combined with Don Michael teach a device substantially as claimed but do not disclose the shape of the balloon to be a funnel.  However, Vale et al. teach a funnel shape is beneficial in thrombus removal devices because it reduces shear stress on occlusive material which is removed through the device and there is little or no dead space between the balloon and the tip to catch fragments (Pg. 23 lines 2-5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to use a funnel shaped balloon in Bashir et la. and Don Michael as Vale et al. teach this is beneficial in reducing shea stress on occlusive material which is removed through the device and there is little or no dead space between the balloon and the tip to catch fragments.

Response to Amendment
The amendments are sufficient to overcome the previous claim objections and rejections under 35 U.S.C. 112. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783